Case: 18-60733      Document: 00515589545         Page: 1     Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             October 5, 2020
                                  No. 18-60733
                                                                              Lyle W. Cayce
                                Summary Calendar                                   Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Kevin Lawrence,

                                                           Defendant—Appellant.


                  Appeals from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:17-CR-149-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          A jury convicted Kevin Lawrence of conspiracy to possess marijuana
   with intent to distribute, possession of marijuana with intent to distribute and
   aiding and abetting, and use of a communication facility to facilitate a drug
   offense. On appeal, Lawrence challenges the sufficiency of the evidence,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-60733      Document: 00515589545          Page: 2   Date Filed: 10/05/2020




                                    No. 18-60733


   arguing that the testimony offered by two co-conspirators, Alvin Haynes and
   Kendrick Applewhite, was not credible or corroborated by other evidence.
   Next, he argues that the Government, in its closing argument rebuttal,
   improperly expressed an opinion about the credibility of a defense witness,
   Steven Davison, and argued that Davison received the same discovery
   materials as Lawrence, a fact that was not in evidence. Finally, he contends
   that the district court erroneously included 200 pounds of marijuana in the
   drug quantity calculations that was not proven to the jury. After briefing was
   completed, Lawrence’s appointed counsel, R. Thomas Rich, filed an
   untimely motion to withdraw. Cf. United States v. Wagner, 158 F.3d 901, 902-
   03 (5th Cir. 1998).
          When a defendant objects to the sufficiency of the evidence in the
   district court, we review his challenge de novo. United States v. Chon,
   713 F.3d 812, 818 (5th Cir. 2013). We accept “all credibility choices and
   reasonable inferences made by the trier of fact which tend to support the
   verdict” and resolve conflicts in the evidence in favor of the verdict. Id.
   (internal quotation marks and citations omitted).
          As Lawrence acknowledges, his arguments depend on the premise
   that Haynes and Applewhite did not present credible testimony at trial. It is
   the jury’s province to determine credibility. See United States v. Payne,
   99 F.3d 1273, 1278 (5th Cir. 1996). Moreover, Applewhite and Haynes
   corroborated each other’s testimony. Both testified that they separately
   agreed with Lawrence to violate the law by transporting marijuana. See Chon,
   713 F.3d at 819. Haynes and Applewhite indicated that Lawrence shared the
   intent to possess marijuana with intent to distribute and arranged for the
   transportation of the marijuana from El Paso, Texas, to Jackson, Mississippi,
   and for Applewhite and Davison to take possession of the marijuana. See
   United States v. Delgado, 256 F.3d 264, 274 (5th Cir. 2001). Both testified
   that they communicated with Lawrence about the transportation of



                                         2
Case: 18-60733      Document: 00515589545           Page: 3   Date Filed: 10/05/2020




                                     No. 18-60733


   marijuana by cell phone, both in phone calls and text messages. See United
   States v. Haines, 803 F.3d 713, 735 (5th Cir. 2015). The fact that Haynes and
   Applewhite received advantages for their testimony does not alone show that
   their testimony was incredible or impossible. See United States v. Valdez,
   453 F.3d 252, 257 (5th Cir. 2006). Therefore, Lawrence has not
   demonstrated that the evidence was insufficient to support his convictions.
   See Chon, 713 F.3d at 818.
          Next, Lawrence argues that, in its closing argument rebuttal, the
   Government improperly offered an opinion about Davison’s motive to lie to
   protect Lawrence and relied on evidence that was not in the record. In
   reviewing a claim of prosecutorial misconduct during closing argument, we
   first determine de novo whether the prosecutor made an improper remark.
   United States v. McCann, 613 F.3d 486, 494 (5th Cir. 2010). If so, we then
   determine whether the remark affected the defendant’s substantial rights,
   applying an abuse of discretion standard. Id.
          Here, the improper statement about Davison’s access to discovery
   materials was immediately followed by an objection and an instruction for the
   jury to disregard it.        After overruling Lawrence’s objection to the
   Government’s comments about Davison’s motive to lie, the district court
   instructed the jury that what attorneys argue is not evidence. Jurors are
   presumed to follow instructions. United States v. Turner, 674 F.3d 420, 440
   (5th Cir. 2012). In addition, there was strong evidence of guilt, including text
   messages between Haynes and Lawrence and between Applewhite and
   Lawrence.     Given the foregoing, the prosecutor’s remarks attacking
   Davison’s testimony did not affect Lawrence’s substantial rights. See id. at
   439.
          Finally, citing Apprendi v. New Jersey, 530 U.S. 466 (2000), Lawrence
   argues that the district court’s calculation of the guidelines range was




                                          3
Case: 18-60733     Document: 00515589545          Page: 4   Date Filed: 10/05/2020




                                   No. 18-60733


   erroneous because the marijuana reportedly transported in the months before
   the offense were not proven to a jury beyond a reasonable doubt. District
   courts may find relevant drug quantities for Sentencing Guideline purposes,
   thereby increasing the guidelines range, as long as the sentence imposed is
   within the appropriate statutory range. United States v. Doggett, 230 F.3d
   160, 166 (5th Cir. 2000). The jury determined that Lawrence was responsible
   for between 50 and 100 kilograms of marijuana, which carried a statutory
   maximum sentence of 20 years of imprisonment, and he was sentenced below
   the statutory maximum to 135 months of imprisonment. Therefore, the
   district court’s finding of the drug quantity by a preponderance of the
   evidence did not violate Apprendi.
         Accordingly, IT IS ORDERED that the judgment of the district
   court is AFFIRMED. Counsel’s motion to withdraw is GRANTED.




                                        4